       Case 2:01-cv-06049-MSG Document 269 Filed 06/23/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                          :
ROBERT WHARTON                            :
AY-6874                                   :
Phoenix                                   :
State Correctional Institution            :
1200 Mokychic Road                        :
Collegeville, PA 19426,                   :             CIVIL ACTION
                                          :
                     Petitioner,          :             No. 01-6049
                                          :
               v.                         :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                     Respondents.         :
_________________________________________ :


                                         ORDER
       AND NOW, this 23rd day of June, 2021, it is hereby ORDERED that an Evidentiary

Hearing in the above-captioned case is scheduled for Thursday, August 5, 2021 at 10:00 a.m.

in Courtroom 11-A. Petitioner shall APPEAR at the hearing via videoconference from S.C.I.

Phoenix, the state penal institution at which he is being held. The Superintendent of S.C.I.

Phoenix shall PRODUCE Robert Wharton (AY-6874) to appear for the hearing via video.



                                          BY THE COURT:


                                          /s/ Mitchell S. Goldberg __
                                          MITCHELL S. GOLDBERG, J.
